DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 2/23/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. In this case no copy of either of the non patent literature documents cited therein have been provided.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Franz et al. (US Patent Application Publication US 2012/0012281 A1).
Regarding claim 1, Franz discloses (figure 1-4e) a heat dissipation unit comprising a two-phase fluid hollow chamber body with a common wall face (a common wall along the body of either of vapor chambers 412, separating chambers 412 from central vapor chamber 408b as seen in figure 4c), the common wall face defining the two-phase fluid hollow chamber body (the vapor chambers 408b and 412 are filled with fluids with different boiling points per paragraph 0022) with at least a first section located at one side of the common wall face (a  first section in the first vapor chamber 408b is on one side of the common wall between the vapor chamber 408b and the chamber 412) and a second section located at an opposite side of the common wall face ( a second section in one of the vapor chambers 412 is on an opposite side of the common wall  along the body of vapor chambers 412 from vapor chamber 408b) and extending outward in a direction opposite to the first section (chambers 412 extend outward relative to the middle vapor chamber 408 as seen in figure 4c), the first and second sections being left and right horizontally side-by-side arranged on a same horizontal plater (the chambers are  horizontally side by side per figure 4b and 4c), the first section forming a vapor chamber structure (first vapor chamber 408) and the second section forming a heat pipe structure, the two-phase fluid hollow chamber body being integrally formed and having both vapor chamber and heat pipe working performance (the first chamber 408 dissipates heat per paragraph 0016 and is configured as a vapor chamber per paragraph 0022 and would dissipate heat over the area of the vapor chamber 408 which is relatively larger than the individual second chambers 412 as seen in figure 4c, and the second chambers 412, may be heat pipes per paragraph 0021 which would dissipate heat to the remote ends of the chambers 412, remote from the component 406 from which heat is dissipated by the chambers 408b and 412).
Regarding claim 2, Franz discloses the claim limitations of claim 1 above and Franz further discloses an inner wall of the first section has a first capillary structure (each chamber, i.e. chamber 408, may have unique wicking structures per paragraph 0019) and an inner wall of the second section has a second capillary structure (each chamber i.e. chamber 412 may have 
Regarding claim 4, Franz discloses the claim limitations of claim 1 above and Franz further discloses the two-phase fluid hollow chamber body further has a first plate body and a second plate body (the plate connected to fins 404 and the plate directly connected to component 406  respectively form the first and second plate bodies as seen in the figures), the second plate body being correspondingly mated with the first plate body and covered thereby, the first and second sections being defined between the first and second plate bodies (the plate directly connected to component 406 covers the plate connected to fins 404 and has the chambers 408 and 412 there between, as seen in  by the disposition of the chambers in figures 2, 3b and 4e).
Regarding claim 5, Franz discloses the claim limitations of claim 1 above and Franz further discloses the first section (408b) has a first connection end and a second connection end (as the connection ends are only generally defined a wide range of structures can be interpreted as the connection ends such as,  the left and right end of chamber 408b in figure  4c, form the first and second ends respectively where the chamber 408b contacts secondary structures 410 to the left and right of the center of the base 402 respectively that form the chamber 412 as seen in figure 4c or alternatively the left or right half of base 402 as seen in figures 3a and 4a-4c could be the first connection with the other half of base 402 being the second connection end) and the second section (412) has a heat absorption end (the portion of chamber 412, connected to component 406 where heat is absorbed per paragraph 0018) and at least one heat dissipation end (the ends of chambers 412 positioned away from component 406 per paragraph 0018).
Regarding claim 6, Franz discloses the claim limitations of claim 5 above and Franz further discloses the heat absorption end (the portion of chamber 412, on the left of figure 4c, connected to component 406 where heat is absorbed per paragraph 0018) is connected with the first connection end (the left end of chamber 408b as seen in figures 4c)  and the heat dissipation end extends in a direction away from the heat absorption end (the ends of chambers 412 positioned away from component 406 per paragraph 0018, extend away from the portion of the chamber 412 connected to the component 406 as seen in figure 4c).
Regarding claim 7, Franz discloses the claim limitations of claim 5 above and Franz further discloses a third section (the second of the two chambers 412 seen in figure 4c) having a heat absorption end (the portion of chamber 412, connected to component 406 where heat is absorbed per paragraph 0018) and heat dissipation end (the ends of chambers 412 positioned away from component 406 per paragraph 0018) left and right horizontally side by side arranged with the first and second sections (the two chambers 412 re arranged to the left and right of chamber 408b as seen in figure 4c) and wherein the first and second connection ends of the first section (the left and right ends of chamber 408b as seen in figures 4c form the first and second ends respectively where the chamber 408b contacts secondary structures 410 to the left and right respectively that form the chamber 412 as seen in figure 4c)  are respectively connected with the heat absorption ends of the second and third second sections (the portions of chambers 412, connected to component 406 where heat is absorbed per paragraph 0018 as seen in figure 4c), and wherein each heat dissipation end extends in a direction away from the respective heat absorption ends (the ends of chambers 412 positioned away from component 406 per paragraph 0018, extend away from the portion of the chambers 412 connected to the component 406 as seen in figure 4c).
Regarding claim 8, Franz discloses the claim limitations of claim 5 above and Franz further discloses wherein the heat absorption end  (the portion of chamber 412, connected to component 406 where heat is absorbed per paragraph 0018) extends from the first connection 
Regarding claim 9, Franz discloses the claim limitations of claim 5 above and Franz further discloses wherein a third section (the second of the two chambers 412 seen in figure 4c) having a heat absorption end (the portion of chamber 412, connected to component 406 where heat is absorbed per paragraph 0018) and heat dissipation end (the ends of chambers 412 positioned away from component 406 per paragraph 0018) left and right horizontally side by side arranged with the first and second sections (the two chambers 412 re arranged to the left and right of chamber 408b as seen in figure 4c) and each heat absorption end (the portions of chambers 412, connected to component 406 where heat is absorbed per paragraph 0018) respectively extends from the first or second connection ends (the left and right half of base 402 as seen in figures 3a and 4a-4c) into the first section (the portions of chambers 412, connected to component 406 extends into the chamber 408 as seen in figure 4b), the two heat dissipation ends respectively extending in a direction away from the heat absorption ends (the ends of chambers 412 positioned away from component 406 per paragraph 0018, extend away from the portions of the chambers 412 connected to the component 406 as seen in figure 4b).
Regarding claim 11, Franz discloses the claim limitations of claim 5 above and Franz further discloses wherein the second section has two heat dissipation ends each respectively outward oppositely extending from the heat absorption end (the ends of chambers 412 positioned away from component 406 per paragraph 0018, extend oppositely away from the portion of the chambers 412 connected to the component 406 as seen in figure 4c).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franz et al. (US Patent Application Publication US 2012/0012281 A1) in view of Sun. (US Patent Application Publication US 2016/0219756 A1).
Regarding claim 3, Franz discloses the claim limitations of claim 1 above however Franz does not explicitly disclose that the first and second capillary structures are selected from a group consisting of mesh bodies, fiber bodies, sintered powder bodies, combinations of mesh bodies and sintered powders and microgroove bodies. As Franz is silent as to any specific type of capillary structure. 
Sun teaches first (12) and second capillary (22) structures are selected from a group consisting of mesh bodies, fiber bodies, sintered powder bodies, combinations of mesh bodies and sintered powders and microgroove bodies (sintered particles and metallic webs are grooves disclosed as structures for the capillary structures 12 and 22 per paragraphs 0024 and 0028).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the generic capillary structure of Franz to be the capillary structures disclosed by Sun. Doing so would provide a known capillary structure 
	Regarding claim 10, Franz discloses the claim limitations of claim 4 above and Franz further discloses wherein at least one support structure is disposed in the first section, the support structure being selected from a group consisting of copper column, sintered powder column body and annular column body, two ends of the support structure being respectively connected with the first and second plate bodies.
Sun discloses the claim limitations of claim 1 above and Sun further discloses (figure 1-9) at least one support structure ( the capillary structure 12 covers each of the support bodies 14 per paragraph 0027) is disposed in the first chamber (the inside of the vapor chamber 1 within housing 11), the support structure being selected from a group consisting of copper column, sintered powder column body and annular column body ( sintered particles comprise the capillary structure 12 per paragraph 0024) , two ends of the support structure being respectively connected with the first and second plate bodies (capillary element support bodies 14 are connected to the upper and lower sections of the housing 11 containing the top wall 112 and bottom wall 113 respectively, as seen in figure 1-4, 8 and 9).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the first vapor chamber of Franz to include the internal support structures disclosed by Sun. Doing so would provide a known support structure inside of a vapor chambers recognized by Sun (per paragraph 0027 and the figures) which would provide rigidity for the vapor chamber by providing support between opposing walls of the vapor chamber.
Response to Arguments
Applicant's arguments filed 1/7/2022 have been fully considered but they are not persuasive. Regarding the applicant’s argument that Franz does not disclose a second section located at an opposite side of the common wall face and extending outward in are direction .
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d regarding claim 3 it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the generic capillary structure of Franz to be the capillary structures disclosed by Sun. in order to provide a known capillary structure capable of working in vapor chambers (per paragraph 0024) or in heat pipes (per paragraph 0028) as recognized by Sun.  Additionally, regarding claim 10, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the first vapor chamber of Franz to include the internal support structures disclosed by Sun, which would provide a known support structure inside of a vapor chambers recognized by Sun, per paragraph 0027 and the figures.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        /ERIC S RUPPERT/Primary Examiner, Art Unit 3763